            Case 1:17-cr-00169-JGK Document 239 Filed 11/25/19 Page 1 of 1




MEISTER SEELIG           &    FEIN LLP
125 Park Avenue, 7th Floor
                                                                                               Henry E. Mazurek
New York, NY 10017
Telephone (212) 655-3500
                                                                                                            Partner
                                                                                              Direct (212) 655-3594
Facsimile (212) 655-3535
                                                                                                Fax (212) 655-3535
                                                                                                   hem@msflaw.com



                                            November 25, 2019
  ViaECF                                                          If~ J () vrt tv'fO
  Hon. John G. Koeltl                                              J/f.,.I   v',;t./lj"   I   71
  United States District Court
  Southern District of New York                                     A"   r    I I; 0 OfiA .
  500 Pearl Street
  New York, New York 10007
                                                                                               ro      a /1.,, ()flt,((/.

                 Re:         United States v. Shivanand Maharaj, No. 17   Cir.? >M t;v&/fr!J-\--
                                                                                    :~JG;,
  Dear Judge Koeltl:                                                          tJ O'-f:J{) (, CSt?            .>             J
         We write on behalf of defendant Shivanand Maharaj respectfully to request an
  adjournment of his sentencing hearing, which is presently scheduled for Friday, December 6,
  2019. We request that his sentencing date be adjourned to a date convenien·t to the Court during
  the week of January 13, 2020.

          We make this request to allow for sufficient time to collect materials relevant to Mr.
  Maharaj's sentencing that are located in a foreign jurisdiction, Trinidad. Mr. Maharaj has
  substantial family ties in Trinidad and spent most of his youth there. We are working to obtain
  materials from Trinidad in support of Mr. Maharaj's sentencing and relevant to the sentencing
  factors at 18 U.S.C. § 3553(a). We believe the additional time requested will allow us to collect
  this material.

          We have conferred with Assistant United States Attorney Matthew Podolsky concerning
  this request and, on behalf of the government, he has no objection.

                                                  Respectfully yours,



                                                  Z.~:t
                                                  Counsel for Defendant Maharaj

  cc:     Counsel for the Government (by ECF)



                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY Fil.ED
                                                                  DOC#-----,....--,,
                                                                  DATE FILED:      ___Jf.::.J.,,__z;4__:_:
